DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 01/15/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Two visors shown in the drawing replacement labeled as element 9, but the specification only discloses one visor 9: “an air gap 7 of the protective cover 8 in the upper part is closed with a visor 9”
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations
“at least three heat insulation blocks”;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Response to Amendment
With respect to the claim objection, applicant amended claim 1 filed on 01/15/2021, which overcomes the claim objection. Therefore, the claim objection is withdrawn.

With respect to the drawing objection, applicant amended claim 1 and filed a new drawing on 01/15/2021, which overcomes partial of the drawing objection. The drawing objection regarding “at least three heat insulation blocks” does not clearly shown on the drawing. Therefore, the drawing objection regarding “at least three heat insulation blocks” is respectfully maintained.

With respect to the claim rejection under 35 U.S.C. 112(b), applicant amended claim 1 filed on 01/15/2021, which overcomes the claim rejection. Therefore, the claim rejection under 35 U.S.C. 112(b) is withdrawn.

Examiner’s note: Applicant’s amendment overcomes most of the issues on the original claim language. However, the claim still has few issues that appear to be raised by the translation into English from a foreign document, and relate to new matter. As Examiner discussed the issues in the current claim with Applicant’s representative Brandon Zuniga in the interview on 3/24/2021, Applicant’s representative agreed to further amend the claim/drawing and give examination regarding the issues after Applicant’s representative receives Examiner’s response. Applicant’s representative is cordially invited to contact Examiner if Applicant’s representative have any question regarding the office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRIS Q LIU/           Examiner, Art Unit 3761        

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726